Title: The General Court to the Massachusetts Delegates, 5 December 1775
From: Spooner, Walter,Massachusetts General Court
To: Continental Congress, Massachusetts delegates,Adams, John,Adams, Samuel,Cushing, Thomas,Paine, Robert Treat,Hancock, John


     
      Watertown Decr. 5th. 1775
      Gentlemen
     
     We are informed by his Excellency General Washington, that it is his opinion, the paying our Troops, by the Lunar Month, will throw the rest of the Army into disorder, as the Continental Congress have resolved, that it is the Kalender Month they mean to pay by; and that the difference between the two, must be consider’d as a Colonial, and not a Continental Charge.
     We are sensible, it is unhappy when there is any militation between the doings of any branch in a Society, and those of the whole, as it hath a tendency to produce a disunion and disorders consequent thereon; But such we consider may be the state of things, that fully to prevent a diversity, consistent with a due regard to the greatest good may be impossible.
     The Congress have Resolved, that the Men shall be paid by the Calender Month. It may be unhappy for us, that previously we had taken a resolution diverse therefrom with Regard to our Forces. You are sensible, Gentlemen, that it hath been the invariable practice of this Colony, to pay their Troops by the Lunar month, and it was, with an expectation of this that our Men inlisted. For us to have attempted an innovation after the service was performed, which would have been the case had we adher’d to the resolution of the American Congress, we supposed would have produced such uneasiness in the Minds of the People, as could not easily have been quieted, and that it would have destroy’d that Confidence, and Esteem, which every person in the community ought to have of the justice, and equity of their rulers, a confidence never more necessary to be maintained than at the present day, for without this, it would have been extremely difficult if not impossible for us to have continued our Forces in the Field.
     When these circumstances are taken into consideration, and that our establishment for the pay of the Men, was long before any resolution was formed in the American Congress to pay the Troops upon any Conditions, therefore cannot be consider’d as a design in this Colony, to involve the united Colonies in an undue expence in paying them, We trust that we shall meet with the approbation of the Honble. Congress; and if any inconveniencies shall arise, they will be attributed to the necessity of the case.
     With regard to the expence arising by the difference between the Lunar, and Calender months being Colonial, and not Continental, after you have fully represented the matter to the Congress, we can safely confide in their determination, being assured that it will be founded in that Wisdom, and Justice, which hath ever mark’d their resolutions.
     
      In the Name and by Order of the whole Court
      Walter Spooner
     
    